Citation Nr: 0418303	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic neck pain with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, that denied the veteran's 
request to reopen her previously denied claim of entitlement 
to service connection for chronic neck pain with degenerative 
joint disease, which the RO had previously characterized as 
residuals of head trauma.  However, nothing in the veteran's 
original application filed in August 1998, or the amended 
claim for service connection for head trauma in October 1998 
mentioned anything about neck pain, nor did the September 
1999 rating decision in any way refer to neck pain or 
cervical spasm when discussing the head trauma claim.  Thus, 
the Board concludes that the claim for a neck injury was a 
new claim, which did not require the submission of new and 
material evidence prior to a decision on the merits.  

The veteran disagreed with the October 2002 decision in 
December 2002.  In a statement of the case issued to the 
veteran and his service representative in August 2003, the RO 
concluded that new and material evidence had not been 
received sufficient to reopen the veteran's previously denied 
claim of entitlement to service connection for chronic neck 
pain with degenerative joint disease and then reopened this 
claim.  The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran's service medical records reveal that she hit the 
right side of her head on the hatch of a plane in March 1996, 
suffering disorientation and dizziness.  The next morning she 
woke up with pain on the right side of her neck, which was 
assessed as a right cervical spasm.  She was treated with 
Tylenol, a heating pad and muscle massage.  Service medical 
records, including her separation examination, reveal no 
further complaints or findings of any cervical spasm or 
cervical spine disorder.

On a November 1998 VA examination, the veteran made no 
mention of any complaints related to her cervical spine.  An 
x-ray taken at that time revealed no fracture, subluxation or 
dislocation of the spine.  There was some straightening of 
the lower portion of the normal lordotic curvature, with 
reversal of the curvature at the C5-6 intervertebral space.  

A review of the veteran's VA outpatient treatment records 
from June 1999 to June 2003, received at the RO in June 2003, 
indicates that in May 2002 the veteran complained of neck 
pain since an in-service injury with pain in her upper 
shoulders and occipital headaches.  She stated that the pain 
was a 9/10 on a pain scale at worst and was otherwise a 6/10.  
She reported that she had been injured twice during service 
while working as an aircraft mechanic.  Physical examination 
of the veteran's neck revealed a severe spasm of the 
paracervical and upper trapezius muscles and a range of 
motion limited by pain.  X-rays of the veteran's cervical 
spine were obtained and interpreted as showing minimal 
degenerative arthritic changes of the bodies of discs C5 and 
C6.  The examiner's assessment included chronic neck pain.  

VA treatment records dated from 1998 to 2003 revealed no 
complaints of neck pain until March 2001, when she reported 
cervical pain since a low speed automobile accident the prior 
July.  An x-ray in May 2002 revealed minimal degenerative 
arthritic changes of the bodies of the C5 and C6 with 
marginal spur formation and narrowed disc spaces.  

On VA outpatient physical therapy consultation in June 2002, 
the veteran complained of chronic neck pain that began during 
service and stiffness while driving which she rated at 6-7/10 
on a pain scale.  The assessment was chronic neck pain with 
decreased postural control, flexibility, strength, and range 
of motion in the cervical spine.  On follow-up VA outpatient 
treatment in August 2002, the veteran stated that she had 
gotten good relief but not complete relief from her symptoms 
with physical therapy.  The assessment included degenerative 
joint disease of the cervical spine.  

On VA outpatient treatment in April 2003, the veteran 
complained of ongoing neck pain and neck spasms that had 
worsened and limited her ability to do certain activities.  
The VA examiner noted that the veteran had brought with her 
certain of her service medical records that documented acute 
right cervical strain during service.  Objective examination 
of the veteran's neck revealed right paracervical tenderness 
and mild spasm, some mild tenderness over the mid to lower 
cervical spine, no areas of acute point spinous tenderness, 
and a limited range of motion on flexion to the left and on 
lateral rotation.  The assessment included chronic neck pain.

In a letter received at the RO in May 2003, K.C., M.D., 
stated that the veteran had received two head injuries during 
service which had left her with chronic neck pain.  This 
examiner also noted the veteran's May 2002 x-rays and June 
2002 physical therapy.  She stated that the veteran was still 
being treated for chronic neck pain.  This examiner concluded 
that the veteran's continuing neck pain was "likely a result 
of origin[al] injuries."  

On VA examination in August 2003 the veteran described 
sustaining two head injuries during service, which she 
contended had resulted in chronic neck pain.  X-rays of the 
veteran's cervical spine were obtained and interpreted as 
showing moderate disc space narrowing at the C5-C6 region 
without any evidence of osteophyte formation or facet 
arthorosis, a slight loss of cervical lordosis at the C5-C6 
region, but no obvious fractures or dislocations.  The 
examiner noted that the 1998 follow up at VA revealed no 
complaints related to the veteran's neck at that time and 
multiple visits where she stated her neck was okay.  The VA 
examiner opined that it was as likely as not that the 
veteran's chronic neck pain was not related to her reported 
in-service injuries.  

The Board finds that the evidence is conflicting and requires 
clarification.  Specifically, although Dr. K.C. opined that 
the veteran's current neck pain is likely the result of the 
original injuries, this was in part based upon the veteran's 
contention of continuing pain since the in service injury.  
While Dr. K.C. did have the benefit of the service medical 
record showing the in service treatment, there is no 
indication that she considered the complete lack of any 
subsequent complaints of neck pain until after a motor 
vehicle accident in July 2000.  In fact, the treatment 
records reveal her reporting complaints of pain since the 
accident, when she first was seen for such complaints in 
March 2001.  Treatment records through 1998 and 1999 make no 
mention of neck pain.  

While the VA examiner appears to have found the lack of such 
complaints persuasive in rendering his opinion, his 
conclusion is worded in a confusing manner and requires 
clarification.  Specifically, the statement as likely as not 
that the neck pain is not due to service could be read to 
state as likely as not that the neck pain is due to service.  
Thus, remand is necessary for such clarification and/or for a 
new examination to be conducted.

According, the case is remanded to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  The August 2003 VA examination should 
be returned to the examiner who conducted 
that examination for clarification.  The 
examiner should prepare an addendum to 
address clarify his conclusion.  He should 
be asked to state whether the veteran's 
current neck disorder is 
(a) more likely due to the in-service 
injury; (b) less likely due to the in-
service injury; or (c) as likely as not 
due to the in-service injury.  In 
preparing the addendum, the examiner 
should also address the significance of 
the 1998 x-ray findings of straitening of 
the normal lordotic curve with reversal of 
the curvature at the C5-C6 interspace, the 
fact that the veteran was involved in a 
low speed motor vehicle accident in June 
2000, and the first findings of mild 
degenerative arthritis in May 2002.  The 
examiner may schedule a new examination if 
he feels it is necessary.

If the original examiner is not 
available, then a new VA examination 
should be scheduled with the appropriate 
specialist to answer the above questions.

The claims file must be reviewed by the 
examiner for preparation of any addendum 
and/or examination.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


















